DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed 9/27/22, with respect to the rejection(s) of claim(s) 1, 3-5, 7-11, 13 and 15-19 under Hughes et al. have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Bakke 6,460,900.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-5, 7-11, 13 and 15-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bakke 6,460,900.
In regard to claim 1, Bakke discloses a quick connect pipe connection for drill pipe, comprising:
a box end 12 having an annular end surface that gives way internally to a receiving portion 22 and externally to an engagement portion, wherein the receiving portion comprises a plurality of alternating spline slots and ribs 24 extending substantially longitudinally; and
a pin end 16 configured for rotationally and longitudinally engaging the box end, the pin end comprising:
a tapered portion  18 configured for longitudinal insertion into the receiving portion and resisting relative rotation between the box end and the pin end wherein the tapered portion comprises a plurality of alternating spline slots and ribs 18 configured for engaging the spline slots and ribs 24 of the receiving portion; and 
a collar 30 configured for sleeving over the engagement portion of the box end and resisting relative longitudinal motion between the box end and the pin end.
In regard to claim 3, wherein the engagement portion comprises an engagement feature (threads on outer surface of 12) on an outer surface thereof.
In regard to claim 4, wherein the engagement feature is a threaded surface.
In regard to claim 5, wherein the engagement feature is a union type connection feature (between internal and external threads on 12 and 16).
In regard to claim 7, wherein the collar 30 comprises engagement features (interior threads) on an interior surface thereof for engaging the engagement feature (exterior threads on the box end) on the outer surface of the engagement portion.
In regard to claim 8, wherein the collar 30 is fixed longitudinally and freely rotatable relative to the tapered portion (fixed between flange of 10a and 34).
In regard to claim 9, wherein the box end 12 is bell-shaped (the box end is wider at the open end and narrows at end 12a).
In regard to claim 10, wherein the collar 30 is bell-shaped and sized to envelope the box end.
In regard to claim 11, Bakke discloses a quick connect drill pipe, comprising:
a body portion 36 having an interior lumen 14;
a box end secured at a first end of the body portion; and
a pin end 16 secured to a second end of the body portion opposite the first end, wherein:
the box end comprises an annular end surface that gives way internally to a receiving portion  and externally to an engagement portion (threads on the exterior of 12); and
the pin end 18 is configured for rotationally and longitudinally engaging an adjoining drill pipe wherein the receiving portion comprises a plurality of alternating spline slots and ribs 24 extending substantially longitudinally, the pin end comprising:
a tapered portion 18 configured for longitudinal insertion into a receiving portion of the adjoining drill pipe and resisting relative rotation between the quick connect drill pipe and the adjoining drill pipe wherein the tapered portion comprises a plurality of alternating spline slots and ribs 18 configured for engaging the spline slots and ribs of the receiving portion of the adjoining drill pipe; and
a collar 30 configured for sleeving over an engagement portion of a box end of the adjoining drill pipe and resisting relative longitudinal motion between the quick connect drill pipe and the adjoining drill pipe.
In regard to claim 13, wherein the engagement portion of the quick connect drill pipe comprises an engagement feature (threads on the box end) on an outer surface thereof.
In regard to claim 15, wherein the collar 30 comprises engagement features (interior threads) on an interior surface thereof for engaging engagement features on an outer surface of the box end of the adjoining pipe.
In regard to claim 16, wherein the collar 30 is fixed longitudinally and freely rotatable relative to the tapered portion (between 10A and 34).
In regard to claim 17, wherein the box end 12 of the quick connect drill pipe is bell- shaped (the box end is wider at the top and narrows at 12a).
In regard to claim 18, wherein the collar 30 is bell-shaped and sized to envelope the box end 36 of the adjoining drill pipe.
In regard to claim 19, Bakke discloses a method of connecting drill pipe on a drill rig, comprising:
stabbing a pin end 18 of the quick connector drill pipe of claim 11 into a box end 36 of the adjoining drill pipe 12 thereby advancing the collar 30 of the quick connect drill pipe over the box end of the adjoining drill pipe; and
rotating the collar 30to secure the quick connect the drill pipe to the adjoining drill pipe.
Conclusion
Applicant's amendment to the claims submitted on 6/15/22 necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E. BOCHNA whose telephone number is (571)272-7078. The examiner can normally be reached Monday-Friday 8:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID BOCHNA/Primary Examiner, Art Unit 3679